Citation Nr: 1019975	
Decision Date: 05/29/10    Archive Date: 06/09/10

DOCKET NO.  08-19 477	)	DATE
	)
 )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral knee 
disability, to include as secondary to service-connected 
hepatitis C.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to February 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

A statement received from the Veteran in September 2006 has 
been accepted as a notice of disagreement with the February 
2006 rating decision as to the issue on appeal.


FINDING OF FACT

Competent medical evidence fails to demonstrate that left or 
right knee disability is etiologically related to, or 
chronically aggravated by, service or service-connected 
hepatitis C disability.


CONCLUSION OF LAW

Left or right knee disability was not incurred in or 
aggravated by active service, and is not proximately due to, 
or chronically aggravated by, service-connected hepatitis C 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in August 2005 and December 2006 the 
Veteran was informed of the evidence and information 
necessary to substantiate the claim, the information required 
of the appellant to enable VA to obtain evidence in support 
of the claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  In the December 2006 letter the 
Veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As complete VCAA notice was not completed 
prior to the initial AOJ adjudication of the claim, such 
notice was not compliant with Pelegrini.  However, as the 
case was readjudicated thereafter, there is no prejudice to 
the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA medical records.  The Veteran's 
records from the Social Security Administration (SSA) are 
also associated with the claims file.  In January 2007 a VA 
physician provided an opinion that addressed the medical 
matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the January 2007 VA physician's opinion 
is more than adequate.  The VA physician examined the Veteran 
and reviewed the Veteran's medical records.  Supporting 
rationale was provided for the opinion.  Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining an opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claim.

Applicable Laws-Service connection

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, 
an established service-connected disorder.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this appeal, effective October 10, 
2006.  The current 38 C.F.R. § 3.310(b) sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Given what 
appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which version favors the claimant.

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002).

In a July 2005 rating decision, the Veteran was granted 
service connection for hepatitis C, effective from July 17, 
2003.  The Veteran asserts that he has left and right knee 
pain and disability related to his service-connected 
hepatitis C.

A June 2003 VA record noted that the Veteran tested positive 
for hepatitis C that day (although the Veteran noted an 
earlier history of hepatitis C).

A July 2003 VA record noted that the Veteran complained of 
left knee pain; X-rays of the knees were negative, 
bilaterally.  The impression was left knee pain, greater than 
right; progressive.  A July 2003 VA MRI of the right knee 
noted that changes in the medial compartment were consistent 
with degenerative changes; a small Baker's cyst was also 
noted.

A January 2006 addendum to a December 2005 VA examination 
contained an impression of "Bilateral knee tendonitis."  
The examiner commented as follows:

It is not likely the veteran's current 
knee conditions are secondary to his 
[service-connected] Hepatitis C, it is 
more likely related to his occupational 
history of brick laying.

An August 2006 VA treatment record contained the following:

[The Veteran] was inquiring about the 
likelihood of his Hepatitis C (which was 
service-related) being the cause of his 
knee problem.  It was explained to him 
that although [hepatitis C] is associated 
with joint pains and myalgias, this is 
more of a constitutional symptom, rather 
than actual structural derangement of the 
joints.  While it would be difficult to 
entirely rule out this possibility, this 
would be highly unlikely.

An August 2006 addendum to an August 2006 VA treatment record 
contained the following:

We feel that we may have overstated our 
case in saying that it is highly unlikely 
that [the Veteran's] hepatitis C is 
related to his knee pains.  The truth is 
that hepatitis C is known to produce 
symptoms of joint pains, and that, while 
we are not able to prove whether it is or 
not related to [the Veteran's] knee 
symptoms, it may just be as likely as not 
to be a causative factor.

At a January 2007 VA joints examination, the Veteran 
complained of "sharp" knee pain.  He also complained of 
stiffness of the knees, and indicated that his right knee was 
loose and would "give-away."  The impression (based on 
physical examination and a review of a June 2006 VA left knee 
X-ray and a June 2006 VA right knee MRI) was right knee 
chondromalacia, left knee loose joint body, and left knee 
multiple cysts.  The examiner commented, in pertinent part, 
as follows:

It is not likely (less than 50%) that the 
veteran's current [knee conditions] are 
attributable to his hepatitis C as was 
also stated by the orthopedic surgeon, 
who reiterates that the structural 
derangement deterioration of the joint is 
not attributable to the hepatitis C.  It 
is plausible the veteran has some 
myalgias, and arthralgias pains related 
to hepatitis C; however, it is more 
likely (greater than 50%) that the 
veteran's current [knee conditions] are 
attributable to his degenerative changes 
related to his occupational history as a 
bricklayer and his obesity.

A February 2007 VA medical record noted right knee 
degenerative joint disease, mild narrowing of the medial 
compartment, and chondromalacia.  No opinion of etiology was 
offered.

An April 2007 VA general medical examination noted an 
impression of degenerative joint disease, bilateral knees, 
"nonserviceconnected."  

In a statement received in April 2008, the Veteran indicated 
that he worked as a tile setter from June 2001 to December 
2003 and stated his belief that "my bilateral knee pain is 
caused by my Hepatitis C and not as a result of my limited 
experience working as a Tile Setter."

The Board finds that the competent medical evidence fails to 
demonstrate that the Veteran's has any left or right knee 
disability causally related to his service-connected 
hepatitis C.  The August 2006 VA physician only noted that it 
[the hepatitis C] "may" be a causative factor.  In addition 
to offering only a conditional opinion, the August 2006 VA 
physician provided no rationale or support for the opinion.  
On the other hand, the January 2007 VA physician noted that 
there was no causal relationship between the Veteran's knee 
conditions and hepatitis C (a view also shared by the author 
of the January 2006 addendum to the December 2005 VA 
examination) and provided a rationale for the opinion 
expressed.

The Board also finds that the competent medical evidence is 
against a finding that any left or right knee disability was 
chronically worsened by service-connected hepatitis C.  While 
the January 2007 VA examiner noted that it was "plausible" 
that the Veteran had some myalgia and arthralgia pain in the 
knee joints related to hepatitis C, the January 2007 VA 
examiner went on to state that the knee pain was more likely 
related to the Veteran's degenerative changes of the knees (a 
view also shared by the author of the January 2006 addendum 
to the December 2005 VA examination).

As for direct service connection, the Veteran's service 
treatment records reveal that a wart was removed from his 
left knee, and a left knee scar was noted on the February 
1977 service separation examination.  The Veteran has not 
asserted that the left knee wart removal is related to his 
current left knee disability, and there are no additional 
contemporaneous treatment records or other documented 
evidence of any findings or treatment for left or right knee 
disability during active service, and there is no medical 
opinion causally relating such disability to his military 
service.  

As such, service connection for left or right knee 
disability, on a direct or secondary basis, is not warranted.

Conclusion

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge.  As a layman, the Veteran simply does not 
have the necessary medical training and/or expertise to opine 
whether he has knee disability related to service or service-
connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Service connection for left or right knee disability, to 
include as secondary to a service-connected disability, is 
denied.



		
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


